Exhibit 10.1

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to the Executive Employment Agreement (this “Amendment”) is made
as of December 23, 2008 by and between Language Line, Inc., a Delaware
corporation (the “Company”), and Dennis Dracup (“Executive”) and amends the
Executive Employment Agreement between the Company and the Executive dated as of
June 11, 2004, as amended March 23, 2006 (as amended, the “Employment
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Employment Agreement.

WHEREAS, the Company and Executive now wish to amend the Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the treasury regulations and other official guidance
promulgated thereunder in accordance with the provisions of Section 16(b) of the
Employment Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

FIRST: The penultimate sentence of Section 4(a) of the Employment Agreement is
hereby amended by deleting the sentence in its entirety and replacing it with
the following language:

“Any Bonus awarded under this Agreement will be payable during the calendar year
following the year to which such Bonus relates, but in any event, within the
period ending no later than the date that is 2 1/2 months from the end of
(1) the Executive’s tax year in which the Bonus was earned, or (2) the Company’s
tax year in which the Bonus was earned by the Executive.”

SECOND: The Employment Agreement is hereby amended by adding the following as a
new Section 17 to read in full as follows:

“Section 17. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code, and the rules and
regulations promulgated thereunder (“Code Section 409A”), and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the parties hereto of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.



--------------------------------------------------------------------------------

(b) Notwithstanding any other payment schedule provided herein to the contrary,
if Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

 

  (i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (B) the date of Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section 17 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 

  (ii) To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Code Section 409A provided on account
of a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(c) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the Termination
Date. If the foregoing release is executed and delivered and no longer subject
to revocation as provided in the preceding sentence, then the following shall
apply:

 

  (i) To the extent any such cash payment or continuing benefit to be provided
is not ‘deferred compensation’ for purposes of Code Section 409A, then such
payment or benefit shall commence upon the first scheduled payment date
immediately after the date the release is executed and no longer subject to
revocation (the ‘Release Effective Date’). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon the Termination Date, and any payments made
thereafter shall continue as provided herein. The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following the Termination Date.

 

-2-



--------------------------------------------------------------------------------

  (ii) To the extent any such cash payment or continuing benefit to be provided
is ‘deferred compensation’ for purposes of Code Section 409A, then such payments
or benefits shall be made or commence upon the sixtieth (60) day following the
Termination Date. The first such cash payment shall include payment of all
amounts that otherwise would have been due prior thereto under the terms of this
Agreement had such payments commenced immediately upon the Termination Date, and
any payments made thereafter shall continue as provided herein. The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following the Termination Date.

The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this section during the period
of such delay, provided that the Executive shall bear the full cost of such
benefits during such delay period. Upon the date such benefits would otherwise
commence pursuant to this Section, the Company may reimburse the Executive the
Company’s share of the cost of such benefits, to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Executive, in each case had such benefits commenced immediately upon the
Termination Date. Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

(e) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(f) For purposes of compliance with Code Section 409A, (i) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive, (ii) any right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

-3-



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.”

THIRD: Except as expressly set forth herein, this Amendment shall not alter,
modify, amend or in any way affect any of the terms, conditions, covenants,
obligations or agreements contained in the Employment Agreement, all of which
are ratified and affirmed in all respects and shall continue to be in full force
and effect.

FOURTH: This Amendment may be executed in any number of counterparts, which
taken together shall be deemed to constitute one and the same agreement and each
of which individually shall be deemed to be an original, with the same effect as
if the signature on each counterpart were on the same original.

*    *    *    *    *

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

LANGUAGE LINE, INC. By:   /s/ C.J. Brucato   Name:   C.J. Brucato   Title:  
Secretary   /s/ Dennis Dracup        Dennis Dracup